Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 5/27/20221. 
Claims 1-27 are pending in this application.
Claims 1-27 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 4/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/912,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant filed the Terminal Disclaimer based on the Allowable Subject Matter indicated in interview summary (4/14/2022). The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “cause a data set to be written to a memory pool based on a determination to accelerate a function of a workload; receive an identifier from a memory pool manager, the identifier indicative of a memory location associated with data of the function; cause an accelerator device to use the data set written to the memory pool in order to produce a resultant data set; send a read request to the memory pool manager that includes the identifier to obtain the resultant data set from the memory pool; and cause the resultant data set to be stored to a local memory” as recited in claim 1 and similarly stated in claim 10, 19. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-27 indicated claims 1-27 are allowable over the prior art of record.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 20170235671 A1: Disclose [0055] allocates a virtual user memory to the CPU memory 131 through a malloc( ) function in order to reads data from the SSD 110 or write data to the SSD 110. Further, the GPU application 200 allocates the GPU memory 121 for data transfers between the GPU 110 and the CPU 130 through a cudaMalloc( ) function. Next, the GPU application 200 calls an I/O runtime library API by specifying the file descriptor and the address of the GPU memory 121 as prepared in the previous steps through a read( ) function.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446